 A. B. DICK COMPANYA. B. Dick Company and Communications Workersof America, AFL-CIO, Petitioner. Case 7-RC-14090June 17, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONSBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 2, 1977, the Acting Regional Directorfor Region 7 issued a Decision and Direction ofElection in the above-entitled proceeding in which hedirected an election in a unit, as sought by Petitioner,of all full-time and regular part-time employees ofthe Employer at its Southfield, Michigan, facility,including service department employees, warehouseemployees, and office clerical employees, but exclud-ing sales employees, professional employees, confi-dential employees, guards and supervisors as definedin the Act. Thereafter, in accordance with theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Acting RegionalDirector's decision on the ground, inter alia, that byincluding office clerical employees with servicedepartment employees in a single unit he madeerroneous factual findings and departed from offi-cially reported precedent.'On March 24, 1977, the National Labor RelationsBoard by telegraphic order granted the request forreview solely with respect to the inclusion of the nineoffice clerical employees in the unit and stayed theelection. No briefs on review have been filed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issue under review andmakes the following findings:The Employer is a Delaware corporation engagedin the manufacture, sale, and service of word-processing, copying, and duplicating equipment andthe sale of related supplies. At the Employer'sSouthfield, Michigan, branch facility there areapproximately 23 sales representatives (whom neitherparty seeks to include), 29 service representatives, 3service and parts clericals,22 warehouse employees,and 9 business office clerical employees.I The Employer urged that two separate units were appropriate: a unit ofthe servicemen, service clerks, and parts clerk and a separate unit of theoffice clerical and warehouse employees.All employees work under the overall supervisionof the branch manager. The nonsales employees areall hourly paid, receive the same fringe benefits, andwork approximately the same hours.The service representatives work under the imme-diate supervision of a service manager and areprimarily responsible for servicing and maintainingequipment sold by the Employer. The nature of theirduties necessitates that they spend an overwhelmingproportion of their work hours away from theSouthfield facility servicing equipment at the custom-er's location.3The service representatives reportdirectly to customer locations rather than to thebranch facility. The only time they are regularlyrequired to report to the Employer's facility is once aweek for approximately an hour to turn in theirpaperwork and receive their paychecks. The recorddiscloses that they may spend an average of 3-5hours a month in the branch facility working onequipment. When present at the facility, they do notreport to the business office area, except in theinfrequent instance that they are called in to repair apiece of equipment there. The service representativeswho work on the electronic equipment sold by theEmployer are required to take courses in basicelectronics, and attend an 8-week course at theEmployer's training center in Niles, Illinois. Servicerepresentatives who service the less sophisticated,basically mechanical equipment receive approxi-mately 6 months of on-the-job training. Servicerepresentatives also are authorized to sell mainte-nance contracts to customers on behalf of theEmployer, and they receive, as a bonus, 9 percent ofthe contract price in addition to their other compen-sation.The service and parts clericals and warehouseemployees perform their functions in the Employer'sbranch facility. As indicated by their titles, theirduties relate directly to the work performed by theservice representatives and include, respectively,processing service orders, supplying parts, andshipping and receiving equipment and materials.The office clerical employees occupy the followingpositions: order and billing clerk, accounts receiva-ble clerk, switchboard operator, and administrativeclerk. All of their work is performed in the businessoffice located in a separate area of the facility. Theseemployees are primarily responsible for preparingpurchase orders for incoming goods, processing salesorders from customers, and billing customers for2 The parties are in agreement regarding the inclusion of the service andparts clericals.3 The shop man, I of the 29 service representatives, performs most of hiswork in the repair shop at the branch facility.230 NLRB No. 36257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsales and service. The office clericals are under thedirect supervision of the office manager.4Analogizing the Employer's operations to a smallretail establishment, in which the Board has anestablished policy favoring overall units,5the ActingRegional Director included the office clerical em-ployees in the same unit with the service representa-tives, relying on the fact that all of the nonsalesemployees work at or report to the same facility andshare common hours, basic methods of pay, fringebenefits, and upper-level supervision.The Employer contends that the Acting RegionalDirector erred in including the office clericals in thesame unit with the other employees. We find merit inthe Employer's contentions.The record discloses that the office clerical employ-ees receive separate immediate supervision, arelocated apart from other employees in the Employ-er's facility, and have insubstantial contact with theother employees included in the unit. As indicated,the service representatives normally do not work atthe Employer's facility and report there only once aweek for a brief period of time. Employee inter-change between the office clericals and the otheremployees is negligible. The only instance of inter-change occurred approximately 2 years ago when aservice representative transferred into the officeclerical section.In view of the nature of the Employer's branchoperations described above, we conclude that theoffice clerical employees are improperly includedwith the other employees. The Acting RegionalDirector's reliance on the Board's policy regardingretail establishments is, in our view, inapplicablehere. The basis for this policy favoring overall unitsin retail establishments is the integrated nature of4 Although the office manager also has responsibility over the ware-housemen, they have separate immediate supervision.South Station Liquor Store Inc., d/b/a Berenson Liquor Mart, 223NLRB 1115(1976).6 Interstate Supply Company, 117 NLRB 1062 (1957); cf. Charles BruningCompany, Inc., 126 NLRB 140, 142 (1960), where the Board, in an enterprisesimilar to that of the Employer here, found an overall unit appropriatesuch operations and the resulting allied workinterests of the employees in such establishments.6Such functional integration does not exist here.Moreover, the office clerical employees in this caseperform distinct traditional office work, apart fromthe other employees, and have limited contact withthem.On the basis of the foregoing and the record as awhole, we find that the office clerical employees atthe Employer's Southfield branch facility share acommunity of interest separate from that of theservice and warehouse employees, and we shall directseparate elections among employees in the followingunits which we find appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act:UNIT AAll service department employees and warehouseemployees of the Employer employed at itsfacility located at 22110 Telegraph Road, South-field, Michigan, excluding all other employees,professional employees, confidential employees,guards and supervisors, as defined in the Act.UNIT BAll office clerical employees of the Employeremployed at its facility located at 22110 Tele-graph Road, Southfield, Michigan, excluding allother employees, professional employees, confi-dential employees, guards and supervisors, asdefined in the Act.[Direction of Elections7and Excelsior footnoteomitted from publication.]because of the stipulation of the parties, a situation not existing in theinstant case.7 As the elections being directed are in units that differ in compositionfrom the unit originally sought by Petitioner, the Regional Director shalldetermine whether Petitioner's showing of interest is sufficient in each unitbefore proceeding with the elections therein.258